Title: From Benjamin Franklin to Sartine, 22 April 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, April 22 1780.
The Bearer waits upon your Excellency for the order you were so good as to promise on thursday last, for the sale of the Prizes taken by the squadron under Commodore Jones. He waits here for that order only and the ship must be detained at a great expence till it can be executed.
With the greatest Respect I am your Excellency’s, most obedient and most humble servant.
His Exy. Mr. De Sartine.